Citation Nr: 1754281	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-24 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for nasal septal deviation prior to April 28, 2014, and a rating higher than 10 percent from April 28, 2014.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Sara K. Hill, Attorney


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to January 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

In an April 2014 rating decision, the Veteran was granted a 10 percent rating for his nasal septal deviation effective April 28, 2014.  Thus, the issue for an increased rating for nasal septal deviation is characterized as reflected on the title page.  

The Veteran requested a videoconference hearing in September 2013.  Prior to the scheduled hearing in April 2015, the Veteran wrote to cancel the hearing due to illness.  

These matters were previously before the Board in June 2015, at which time they were remanded for further evidentiary development.  During the appeal period, the Veteran requested a hearing before a Decision Review Officer (DRO) on these issues.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the June 2015 Board decision, a VA examination was conducted in August 2016.  Subsequently, in April 2017 the RO issued a rating decision on the Veteran's service-connected disabilities which continued the 10 percent evaluation of nasal septal deviation with epistaxis, continued the 50 percent evaluation of post-traumatic stress disorder with insomnia, continued the 10 percent evaluation of tinnitus, and continued the noncompensable rating of left hemifacial pain, post traumatic, claimed as headaches; in the decision, the RO also granted service connection for chronic sinusitis as secondary to the nasal septal deviation with epistaxis, denied service connection for allergic rhinitis, and denied entitlement to TDIU.  

In July 2017, the Veteran submitted a timely Notice of Disagreement with all of the issues in the April 2017 rating decision, including evaluation and effective date of the nasal septal deviation disability and entitlement to TDIU.  Along with this notice was a request for DRO de novo review on each claim in conjunction with a DRO hearing with the Veteran and his representative and an informal conference with his representative.  To date, no hearing has been scheduled or taken place on these issues.  

The Board observes that there is no indication that the Veteran has withdrawn his request for a DRO hearing before the local RO, and the DRO hearing would elicit testimony regarding the issues on appeal before the Board.  Thus, prior to adjudication of these issues, and to afford the Veteran due process, a remand is necessary to provide such a hearing.  38 C.F.R. §§ 20.904, 20.700 (2017).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Decision Review Officer at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




